24 A.3d 861 (2011)
Diane TELLY, Suzanne Clarke, Jennifer Crocus, Susan Paff, Judith Patton, Kathleen Percetti, Patrica H. Siwert, and Sue Snyder
v.
PENNRIDGE SCHOOL DISTRICT BOARD OF SCHOOL DIRECTORS.
Sherry Labs, Denise Betts, Nancy Jones, Carol Scarborough, Kari Williams Tysinski, Dorothy Campana, and John P. Mohan
v.
Central Bucks School District Board of School Directors
New Britain Township, Intervenor Warrington Township, Intervenor.
Petition of Diane Telly, Suzanne Clarke, Jennifer Crocus, Susan Paff, Judith Patton, Kathleen Percetti, Patrica H. Siwert, and Sue Snyder, Sherry Labs, Denise Betts, Nancy Jones, Carol Scarborough, Kari Williams Tysinski, Dorothy Campana, and John P. Mohan.
Diane Telly, Suzanne Clarke, Jennifer Crocus, Susan Paff, Judith Patton, Kathleen Percetti, Patrica H. Siwert, and Sue Snyder
v.
Pennridge School District Board of School Directors.
Sherry Labs, Denise Betts, Nancy Jones, Carol Scarborough, Kari Williams Tysinski, Dorothy Campana, and John P. Mohan
v.
Central Bucks School District Board of School Directors
Warrington Township, Intervenor.
Cross Petition of New Britain Township, Intervenor.
No. 447 MAL 2010.
Supreme Court of Pennsylvania.
July 15, 2011.

ORDER
PER CURIAM.
AND NOW, this 15th day of July, 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioners, are:
Whether the Commonwealth Court of Pennsylvania erroneously granted the appeal of the Respondent School Districts and reversed the order of the Court of Common Pleas by:
A. relying solely on the discretion of the School Districts to set compensation for elected Tax Collectors without regard to the impact such compensation level will have on the viability of the present system of real estate tax collection, as fixed by the General Assembly;
B. failing to address the inherent conflict between the Public School Code of 1949, 24 P.S. §§ 6-684, 6-686, and the Local Tax Collection Law, 72 P.S. §§ 5511.1-5511.42, and failing to recognize or acknowledge the need to strike a balance between the two statutes; and

*862 C. failing to acknowledge the role of the elected Tax Collector in the Commonwealth and the value of the services rendered by elected Tax Collectors, vis-à-vis the obligations of the Tax Collectors to serve their constituents.
D. permitting School Districts to accomplish a wholesale change in the system of real estate tax collection, using their discretion to fix compensation for Tax Collectors, that has not been sanctioned by the General Assembly.